Citation Nr: 1100338	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-29 298	)	DATE
	)
	)


THE ISSUE

Whether an April 9, 2010, decision of the Board of Veterans' 
Appeals (Board) which denied service connection for bladder 
cancer and metastatic lung cancer should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION


The Veteran served on active duty from January 1962 to January 
1966. 
 
In June 2010, the Veteran filed a CUE motion as to the April 2010 
Board decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1400 et seq. (2010).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran's representative  requested that the CUE motion of the 
April 2010 Board decision be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for a CUE 
motion of the April 2010 Board decision have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In an October 2010 statement, the Veteran's representative 
explicitly indicated that the Veteran wished to withdrawal his 
CUE motion of the Board's April 2010 decision.  

Because the Veteran has clearly indicated his wish to withdrawal 
the appeal as to the CUE motion, there remain no allegations of 
errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board 
may dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  Accordingly, 
the Board does not have jurisdiction to review this appeal and it 
is therefore dismissed without prejudice.

ORDER

The appeal as to whether an April 9, 2010, decision of the Board 
which denied service connection for bladder cancer and metastatic 
lung cancer should be revised or reversed on the grounds CUE is 
dismissed, without prejudice to refilling.



                       
____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



